Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
30th day of September 2016 (the “Effective Date”), at 9:00 a.m. Houston, Texas
time, by and among Halcón Energy Properties, Inc., a Delaware corporation
(“HEPI”), and Halcón Gulf States, LLC, an Oklahoma limited liability company
(collectively with HEPI, the “Assignors”) and Apollo HK TMS Investment Holdings,
L.P., a Delaware limited partnership (the “Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignee owns 100% of the outstanding preferred shares of HK TMS, LLC,
a Delaware limited liability company (the “Company”); and

 

WHEREAS, immediately prior to the Effective Date, Assignors collectively own
100% of the common shares of the Company (such common shares, the “Membership
Interests”); and

 

WHEREAS, the Assignors desire to transfer to the Assignee, and the Assignee has
agreed to accept from the Assignors, the Assignors’ right, title and interest to
the Membership Interests; and

 

WHEREAS, Assignors and Assignee recognize and agree that (i) if the Company were
liquidated as of the date hereof under Section 10.2 of the Company Agreement (as
defined below), the Membership Interests would not be entitled to any
liquidating distribution, and, therefore, the Membership Interests have no
realizable net fair market value and (ii) the assignment that is the subject
hereof is being made for the convenience, and at the request, of Assignors; and

 

WHEREAS, Assignee desires to be admitted to the Company as a common member, upon
such admission Assignors desire to cease to be members of the Company and the
parties hereto desire that the business of the Company continue without
dissolution.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

1.             Assignment.

 

(a)           As of the Effective Date, each Assignor hereby assigns, grants,
conveys, transfers and sets over unto Assignee, all right, title and interest of
such Assignor in and to the Membership Interests.  The foregoing assignment
includes all rights in and claims to any Company profits, losses, distributions
of any kind and all other economic and other rights of any nature allocable and
accruing in respect of the Membership Interests arising from and after the
Effective Date.

 

(b)           In connection with the assignment of the Membership Interests in
clause (a) above, each Assignor hereby transfers custody and possession of all
of the original (or copies where originals do not exist) files, records,
information and data, whether written or electronically stored, relating to
(i) land and title records (including abstracts of title, title

 

1

--------------------------------------------------------------------------------


 

opinions and title curative documents) of the Company, (ii) operations,
environmental and production records of the Company, (iii) well records of the
Company, (iv) geologic technical data including logs and maps of the Company and
(v) financial information of the Company including budgets, and accounting, tax
and cost records.

 

2.             Acceptance and Assumption.

 

(a)           As of the Effective Date, Assignee hereby (i) accepts the
assignment of the Membership Interests and (ii) agrees with Assignors that
Assignee will (x) assume and pay all liabilities and obligations arising from
the ownership of the assigned Membership Interests from and after the Effective
Date and (y) perform all of the terms, covenants and conditions on the part of
Assignee to be performed under that certain Amended and Restated Limited
Liability Company Agreement of HK TMS, LLC, dated as of June 16, 2014 and as
subsequently amended (the “Company Agreement”).

 

(b)           As of the Effective Date, Assignee shall be deemed a Common Member
of the Company pursuant to the Company Agreement and agrees to be bound by all
of the terms and conditions therein.

 

(c)           As of the Effective Date and concurrently with the assignment of
the Membership Interests, each Assignor does hereby withdraw as a member of the
Company and ceases to hold any interest in the Company and thereupon ceases to
have or exercise any right or power as a member of the Company.  For purposes of
clarity, as of the Effective Date, HEPI further hereby resigns as the Managing
Member (as defined in the Company Agreement).

 

3.             Consent of Assignor.           For purposes of Article VI of the
Company Agreement, and in their respective capacities as either Preferred
Members or Common Members of the Company, the Assignors and Assignee hereby
(a) consent to (i) the transactions described herein, including the assignment
of the Membership Interests from the Assignors to the Assignee, (ii) the
withdrawal of Assignors as a member of the Company, (iii) the resignation of
HEPI as Managing Member of the Company and (iv) the admission of the Assignee as
a Common Member of the Company, and (b) agrees to revise Exhibit A to the
Company Agreement, in the manner set forth on Exhibit B hereto to reflect the
transaction contemplated by this Agreement.

 

4.             Tax Matters.  Notwithstanding anything to the contrary in this
Agreement,

 

(a)           Assignors shall indemnify and hold harmless the Company from and
against any liability (i) attributable to the inclusion of the Company in any
consolidated, combined or unitary return that includes Assignors or any
Affiliate for any taxable period or portion thereof ending on or prior to the
Effective Date and (ii) under Treasury Regulation § 1.1502-6 and any similar
provision of state or local law.

 

(b)           Assignors shall prepare and timely file (i) all federal, state and
local tax returns of the Company that have historically been filed on a
consolidated or unitary basis with those of other Affiliates of Assignors
attributable to each taxable period or portion thereof ending on or prior to the
Effective Date or (ii) any other tax returns of the Company attributable to each
taxable period or portion thereof ending on or prior to the Effective Date.

 

2

--------------------------------------------------------------------------------


 

(c)           Without the consent of Assignee, Assignors shall not knowingly
take any action or make any tax election that would cause, and shall refrain
from knowingly taking any action or making any tax election that would avoid,
the net operating losses and other tax benefits available to be utilized by the
Company in any taxable period or portion thereof beginning on the Effective Date
being reduced or available to be utilized by any person other than the Company. 
The provisions of this Section 4(c) shall not apply to any actions or tax
elections applicable solely to any taxable period or portion thereof ending on
or prior to the Effective Date.

 

(d)           Notwithstanding anything to the contrary in the Services Agreement
(defined below) as it exists on the date hereof, the parties hereto agree that
the Company shall engage a third party to prepare and file all tax returns for
the Company for any taxable period beginning after the Effective Date and such
third party shall bill the Company directly for such services.  Except as
otherwise specifically set forth in this Section 4, neither Assignors nor their
Affiliates shall have any liability with respect to tax returns prepared and
filed by such third party.

 

5.             Release and Waiver.  Subject to Section 4 and the terms and
conditions set forth in that certain Management Services Agreement dated
June 16, 2014 by and among HEPI and the Company (as the same has been amended or
as the same may be amended, modified or replaced, the “Services Agreement”),
each of the parties to this Agreement does hereby irrevocably waive and release
all of such party’s rights under the Company Agreement and unconditionally and
irrevocably waives any claims that it has or may have in the future against the
Company, the other party hereto, or any of their respective Affiliates relating
to any period on or prior to the Effective Date and such party releases, on its
own behalf and on behalf of its successors and assigns, the Company, the other
party hereto, or any of their respective Affiliates, from any and all claims and
causes of action (whether at law or in equity) with respect thereto; provided
that neither the Assignors nor their Affiliates are released from any claims
arising as a result of fraud or any prior material misrepresentation made with
respect to the allocation of funds or incurrence of costs of the Company.  Each
of the parties to this Agreement hereby waives, releases and agrees not to
assert such claim or right regardless of the theory upon which any claim may be
based, whether contract, equity, tort, warranty, strict liability or any other
theory of liability, except to the extent such claim may be asserted in
accordance with the Services Agreement.  EACH OF THE ASSIGNORS AND ASSIGNEE
HEREBY WAIVES ALL RIGHTS AFFORDED BY ANY STATUTE WHICH LIMITS THE EFFECT OF THE
FOREGOING RELEASE WITH RESPECT TO UNKNOWN CLAIMS.  ASSIGNORS UNDERSTAND THE
SIGNIFICANCE OF THE FOREGOING RELEASE OF UNKNOWN CLAIMS AND WAIVER OF STATUTORY
PROTECTION AGAINST A RELEASE OF UNKNOWN CLAIMS.  EACH OF THE ASSIGNORS AND
ASSIGNEE HEREBY ACKNOWLEDGES AND AGREES THAT THIS WAIVER IS AN ESSENTIAL AND
MATERIAL TERM OF THIS ASSIGNMENT. For the purposes of this Agreement, an
“Affiliate” of a person means any other person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

3

--------------------------------------------------------------------------------


 

6.             Further Assurances.             The parties hereto covenant and
agree that they will execute, deliver and acknowledge from time to time at the
request of the other, and without further consideration, all such further
instruments of assignment or assumption of rights and/or obligations as may be
required in order to give effect to the transactions described herein.

 

7.             Representations and Warranties.

 

(a)           Each of the parties hereto hereby represents and warrants to the
other party as follows:

 

(i)            Formation; Existence.  Each party is duly formed, validly
existing and in good standing under the laws of the State of Delaware or the
State of Oklahoma, as applicable.

 

(ii)           Power and Authority.  Each party has all requisite power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby.  The execution, delivery and
performance of this Agreement and the consummation of the transactions provided
for in this Agreement have been duly authorized by all necessary action on the
part of each party.  This Agreement has been duly executed and delivered by each
party and constitutes the legal, valid and binding obligation, enforceable
against each party in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights and by general principles of equity (whether
applied in a proceeding at law or in equity).

 

(iii)          No Consents.  No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any foreign or
domestic federal, state, provincial or local government or quasi-governmental
authority or any department, agency, commission, subdivision, court, or other
tribunal of any of the foregoing (“Governmental Authority”) (that has not
already been obtained or will be obtained on or before the Effective Date) is
required to be obtained or made in connection with the execution, delivery and
performance of this Agreement by either party.

 

(iv)          No Conflicts.  Each party’s execution, delivery and compliance
with, and performance of the terms and provisions of, this Agreement will not
(a) result in any violation of its organizational documents or any of the
organizational documents of such party, (b) result in any violation of any
provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument, in each case, to which such party is a party, or (c) violate any
applicable statute, law, ordinance, regulation, rule, code, order, constitution,
treaty, common law, judgment, decree, other requirement or rule of law of any
Governmental Authority relating to such party.

 

(b)           Each Assignor hereby represents and warrants to Assignee as
follows:

 

(i)            Membership Interests.  Such Assignor, together with the other
Assignor, is the sole beneficial and record owner of, and has good and valid
title to, the

 

4

--------------------------------------------------------------------------------


 

Membership Interests.  Upon the consummation of the transactions contemplated
hereby, Assignee will receive good and valid title to the Membership Interests. 
The Membership Interests are not subject to any purchase option, call option,
right of first refusal, preemptive right, subscription right, registration right
or any similar right under any provision of applicable law, the organizational
documents of the Company or any contract to which the Company is or was a party
or by which it is or was otherwise bound.  Other than as set forth in the
Company’s organizational documents, there are no voting trusts, proxies or other
member or similar agreements or understandings with respect to the voting of the
Membership Interests.  There are no powers of attorney or other delegated
authorities that may be binding on the Company in respect of the Membership
Interests.

 

(ii)           Material Contracts.  Schedule 7(b)(ii) hereto sets forth all
material agreements and contracts to which the Company is a party or by which
the Company or any of the assets of the Company is bound and no material
defaults under any such agreements or contracts exist (and no event has occurred
that with notice or lapse of time or both would constitute a material default
under any such contracts) by the Company or, to such Assignor’s knowledge, by
any other person.

 

(iii)          Take-or-pay.  The Company has no obligation to deliver
hydrocarbons (or cash in lieu thereof) from its interest in the Company’s assets
to other persons as a result of past production by the Company or its
predecessors in excess of the share to which they are entitled.

 

(iv)          Current Commitments.  The Company is not obligated to participate
or conduct any future drilling obligations with respect to its assets and except
with respect to the Creek Cottage West 1H well (API 23-157-22133) for which
completion operations are currently on-going, does not have any authorization
for expenditure relating to its assets to drill or rework wells or any other
capital expenditures for which all activities anticipated in such authorization
for expenditures or commitments have not been completed.

 

(v)           Litigation.  No suit, action, claim or proceeding, by any person
or governmental authority is pending or, to such Assignor’s knowledge,
threatened against the Company or its assets.

 

(vi)          Compliance with Law.  Neither the Company’s ownership of the
assets, nor, to such Assignor’s knowledge, the operation of the Company’s assets
is in violation of any applicable laws, licenses and permits, including any
applicable environmental laws, licenses and permits, in any material respect.

 

(vii)         Labor and Employee Benefit Matters.  The Company has never had,
and currently has no, employees.  The Company is not, and has never been, a
party to or bound by the terms of any collective bargaining agreement or any
other contract with any labor union or similar representative of employees.  The
Company does not sponsor, maintain or contribute to and has no liability or
obligation with respect to, and has never sponsored, maintained or contributed
to or had any liability or obligation with

 

5

--------------------------------------------------------------------------------


 

respect to (1) any “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA, (2) any plan that would be an employee benefit plan if it
was subject to ERISA, such as foreign plans and plans for directors, (3) any
equity bonus, equity ownership, equity option, equity purchase, equity
appreciation right, phantom equity or other equity plan (whether qualified or
nonqualified), (4) any bonus, deferred compensation or incentive compensation
plan, and (5) any personal, vacation, holiday and sick or other leave policy.

 

(viii)        Environmental Matters.  (1) The Company is and has been in
compliance with Environmental Laws in all material respects and in possession of
and in compliance with all material Environmental Permits, (2) the Company has
not released into the environment any Hazardous Materials in violation of
Environmental Laws or in a manner that could reasonably be expected to result in
any remedial or corrective action obligations; and (3) there are no past or
present circumstances, conditions, events or incidents that could reasonably be
expected to form the basis of any action, suit, hearing, investigation,
litigation, charge, complaint, demand or other proceeding, or arbitration
against the Company by or before any Governmental Authority or arbitral body, or
any notice of non-compliance or violation, request for information, consent
order or consent agreement by any Governmental Authority  or person relating in
any way to any Environmental Law or any Environmental Permit.

 

For the purposes of this subsection, “Environmental Laws” means any applicable
federal, state or local law, statute, rule, regulation, ordinance or judicial or
administrative decision or interpretation in effect as of the Execution Time
relating to protection of the environment (including natural resources),
occupational health or workplace safety, pollution or other environmental
degradation or Hazardous Materials; “Environmental Permit” means any licenses,
permits, certificates of authority, authorizations, approvals, registrations,
franchises and similar consents required under any Environmental Law, which are
granted or issued by any Governmental Authority or person, and are associated
with or necessary to operate the Company or its assets; and “Hazardous
Materials” means (A) any materials, substances or wastes in any form defined or
regulated as a “hazardous waste,” “solid waste,” “toxic substance,” “pollutant”
or words of similar import intended to define, list or classify substances by
reason of deleterious properties under any Environmental Law, (B) any
radioactive materials, asbestos, and polychlorinated biphenyls, or (C) petroleum
and petroleum derivatives.

 

(c)           The representations and warranties contained in Section 7(a) and
Section 7(b)(i) shall survive indefinitely and all other representation and
warranties in this Agreement shall terminate six (6) months after the Effective
Date. Upon the termination of a representation or warranty in accordance with
the foregoing, such representation or warranty shall have no further force or
effect for any purpose under this Agreement; provided that, there shall be no
termination of any bona fide claim asserted pursuant to this Agreement with
respect to such a representation or warranty prior to its expiration date.

 

8.             Records; Further Assurances.  Assignee agrees and acknowledges
that Assignors shall be entitled to keep copies of all financial, tax and
accounting records; provided, however, that copies of such records shall be
confidential and used solely for Assignors’ internal purposes.

 

6

--------------------------------------------------------------------------------


 

From and after the Effective Date, the parties shall, and shall cause their
Affiliates, as applicable to, execute, acknowledge and deliver from time to time
all such further documents, and shall take such further actions as any party
hereto may reasonably request and as may be necessary or appropriate to
accomplish the transactions described in this Agreement.

 

9.             Successors and Assigns; Third Party Beneficiaries.  This
Agreement is executed by, and shall be binding upon and inure to the benefit of,
the parties hereto and each of their respective successors and assigns.  None of
the provisions of this Agreement shall be for the benefit of or enforceable by
any other person.

 

10.          Governing Law.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Texas (without regard to
principles of conflicts of laws).

 

11.          Counterparts.  This Agreement may be executed in one or more
counterparts by some or all of the parties hereto, and (i) each such counterpart
shall be considered an original, and all of which together shall constitute a
single Agreement, (ii) the exchange of executed copies of this Agreement by
facsimile or Portable Document Format (PDF) transmission shall constitute
effective execution and delivery of this Agreement as to the parties for all
purposes, and (iii) signatures of the parties transmitted by facsimile or
Portable Document Format (PDF) shall be deemed to be their original signatures
for all purposes.  The individuals signing this Agreement on behalf of the
parties hereto represent and warrant that they are duly authorized to do so.

 

12.          Entire Agreement.  This Assignment and the Services Agreement
contain the entire understanding of the Assignors and the Assignee with regard
to the subject matter contained herein and supersedes all prior agreements,
understandings and letters of intent between or among the Assignors and the
Assignee with respect to the subject matter contained herein.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized representatives as of the
date above.

 

 

ASSIGNORS:

 

 

 

HALCÓN ENERGY PROPERTIES, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

Name:

Floyd C. Wilson

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

HALCÓN GULF STATES, LLC

 

an Oklahoma limited liability company

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

Name:

Floyd C. Wilson

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

APOLLO HK TMS INVESTMENT HOLDINGS, L.P.

 

 

 

By: APOLLO HK TMS INVESTMENT

 

HOLDINGS GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President and Secretary

 

8

--------------------------------------------------------------------------------